1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   JOHN ROBERT DEMOS,                    )   No. CV 19-8360-DMG (AGR)
                                           )
12                     Petitioner,         )
                                           )   JUDGMENT
13                v.                       )
                                           )
14   THE U.S. ATTORNEY GENERAL,            )
                                           )
15                     Respondent.         )
                                           )
16

17
          Pursuant to the Opinion and Order on Second or Successive Petition for Writ of
18
     Habeas Corpus,
19
          IT IS ADJUDGED that the Petition For Writ of Habeas Corpus is summarily
20
     dismissed.
21

22

23
     DATED: November 8, 2019
24                                                          DOLLY M. GEE
                                                         United States District Judge
25

26

27

28
